
	
		I
		111th CONGRESS
		1st Session
		H. R. 1787
		IN THE HOUSE OF REPRESENTATIVES
		
			March 30, 2009
			Mr. Inslee introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Clean Air Act regarding transportation fuels
		  and establishment of a low carbon fuel standard.
	
	
		1.Short titleThis Act may be cited as the
			 Low Carbon Fuel Standard Act of
			 2009.
		2.Low carbon fuel
			 standardAt the end of title
			 II of the Clean Air Act (42 U.S.C. 7521 et seq.) is amended by adding at the
			 end the following:
			
				841.Low carbon fuel
				standard
					(a)DefinitionsFor
				purposes of this section:
						(1)Fuel emission
				baselineThe term fuel
				emission baseline means the average lifecycle greenhouse gas emissions
				per unit of energy, as determined by the Administrator, of all transportation
				fuels sold or introduced into commerce in any of the 50 States or the District
				of Columbia in calendar year 2005.
						(2)Transportation
				fuelThe term transportation fuel means fuel for
				use in motor vehicles, motor vehicle engines, nonroad vehicles, nonroad
				engines, and aircraft. The Administrator may, at his discretion, include fuel
				for use in ocean-going vessels and adjust the fuel emission baseline as
				appropriate to reflect the inclusion of such fuel.
						(3)Transportation
				fuel providerThe term transportation fuel
				provider includes any individual or entity that produces, refines,
				blends, or imports any transportation fuel.
						(b)Regulations
						(1)StandardNot
				later than 3 years after enactment of this section, the Administrator shall
				promulgate regulations under section 211(c) and this section that—
							(A)determine the
				lifecycle greenhouse gas emissions of all transportation fuels;
							(B)determine the fuel
				emission baseline;
							(C)apply to
				refineries, blenders, and importers, as appropriate, and to such other
				transportation fuel providers as determined by the Administrator;
							(D)ensure that, for
				each year from 2014 through 2022, the annual average lifecycle greenhouse gas
				emissions, per unit of energy as determined by the Administrator, of
				transportation fuel, excluding renewable fuel used to meet the obligations of
				section 211(o), sold or introduced into commerce by such transportation fuel
				providers in any of the 50 States or the District of Columbia, does not exceed
				the fuel emission baseline; and
							(E)ensure that, for
				2023 and each year thereafter, such transportation fuel providers reduce the
				annual average lifecycle greenhouse gas emissions, per unit of energy as
				determined by the Administrator, for transportation fuel that is sold or
				introduced into commerce in any of the 50 States or the District of Columbia,
				to the maximum extent practicable, taking into consideration cost, energy, and
				other environmental factors, and that—
								(i)for calendar year
				2023 and later, the annual average lifecycle greenhouse gas emissions is at
				least 5 percent below the fuel emission baseline; and
								(ii)for calendar year
				2030 and later, the annual average lifecycle greenhouse gas emissions is at
				least 10 percent below the fuel emission baseline.
								(2)ReviewThe Administrator shall from time to time,
				but no less than every 5 years beginning in 2020, review and revise as
				appropriate the annual average lifecycle greenhouse gas emission requirements
				of the regulations issued under this subsection.
						(3)ProvisionsThe
				regulations issued under this subsection—
							(A)shall contain
				compliance provisions applicable to transportation fuel providers and other
				persons, as appropriate, to ensure that the requirements of this subsection are
				met;
							(B)shall not impose
				any per-gallon obligation regarding the amount of lifecycle greenhouse gas
				emissions per unit of energy as determined by the Administrator; and
							(C)shall set the
				lifecycle greenhouse gas emissions of biofuels derived from biomass other than
				renewable biomass at a level no higher than the fuel emission baseline.
							(4)Election to
				participate
							(A)ParticipationFor
				any transportation fuel provider which the Administrator has not yet determined
				to be subject to the regulations under this subsection, and for any provider of
				a non-transportation fuel, the Administrator, at his discretion, may allow the
				fuel provider to elect to participate in the program under this subsection,
				subject to requirements established by the regulation.
							(B)Regulatory
				provisionsRegulations implementing this paragraph shall
				include—
								(i)provisions for
				tracking of the fuel used for transportation purposes separately from fuel used
				for other purposes; and
								(ii)any other
				provisions determined appropriate by the Administrator to carry out this
				paragraph.
								(c)Credits
						(1)In
				generalThe regulations under subsection (b) shall permit
				transportation fuel providers to generate credits for achieving, during a
				calendar year, greater reductions for the fuel produced or imported by the fuel
				provider than are required by such regulations. The Administrator shall
				determine the appropriate amount of credits and appropriate conditions, if any,
				on the duration, trading, and use of credits. The Administrator shall, with
				appropriate conditions, allow the use of credits or renewable identification
				numbers generated under section 211(o).
						(2)ElectricityThe
				Administrator may, at his discretion, issue regulations providing for—
							(A)the generation of
				credits for electricity used as a transportation fuel and generated by a source
				other than the vehicle; and
							(B)the assignment of
				those credits to the manufacturers or importers of such vehicles or to other
				persons as deemed appropriate by the Administrator.
							(3)ComplianceEach transportation fuel provider subject
				to the regulations promulgated under this section shall demonstrate compliance,
				including, as necessary, through the use of credits generated, banked or
				purchased.
						(4)Inability to
				generate or purchase sufficient creditsA transportation fuel
				provider that is unable to generate or purchase sufficient credits to meet the
				requirements of the regulations under subsection (b) may carry the compliance
				deficit forward, subject to the condition that the fuel provider, for the
				calendar year following the year for which the deficit is created—
							(A)achieves
				compliance; and
							(B)generates or
				purchases additional credits to offset the deficit from the preceding calendar
				year.
							(d)WaiversThe
				Administrator, in consultation with the Secretary of Agriculture and the
				Secretary of Energy, may waive the requirements of the regulations under
				subsection (b) in whole or in part on petition by one or more States, by any
				person subject to the requirements of this section, or by the Administrator on
				his own motion by revising the average lifecycle greenhouse gas emissions
				reduction required through regulations under subsection (b) based on a
				determination by the Administrator, after public notice and opportunity for
				comment, that—
						(1)implementation of the requirement would severely harm the economy or
				environment of a State, a region, or the United States; or
						(2)there is an
				inadequate domestic supply of fuels to meet the requirements of this
				section.
						(e)Environmental
				and resource conservation impactsNot later than 2 years after
				the promulgation of regulations under subsection (b), the Administrator shall
				complete a study to determine the environmental and resource conservation
				impacts of the requirements of such regulations, including impacts on air and
				water quality.
					(f)Energy security
				and leakageNot later than 18 months after the promulgation of
				regulations under subsection (b), the Administrator shall complete a study to
				determine the effect of the requirements of such regulations on energy
				security. The study shall also assess the potential shifting of fuel feedstocks
				and fuel products internationally as a result of such requirements and shall
				determine the environmental and energy security implications of such
				leakage.
					(g)TransitionSection
				211(o) shall not apply to fuel sold or introduced into commerce after December
				31, 2022. Notwithstanding the preceding sentence, the definitions in section
				211(o) shall continue to apply except as otherwise noted.
					.
		
